Battle, J. Sam Snyder was indicted for unlawfully and feloniously carnally knowing and abusing Willie Burris, a female under the age of sixteen years, and was convicted, and his punishment was assessed at five years’ imprisonment in the penitentiary. He appealed to this court. There is no bill of exceptions in the case. The stenographer’s report of the evidence is in the transcript, but it was not approved by the judge presiding at the trial of appellant, and is no part of the record. Section three of the act entitled “An act to provide a court stenographer for the Fifth Judicial District of Arkansas” (in which appellant was tried and convicted), approved March 3, 1903, provides as follows: “It shall be the duty of said stenographer, upon demand of either party to a cause, to furnish within twenty days after the trial, or twenty days from date of demand, a longhand typewritten copy of the oral proceedings of the trial, which shall be certified by him as correct, and, when approved by the judge presiding at the trial, shall be filed as a part of the record in the cause, and shall be used as a part of the bill of exceptions and as a part of the transcript in the Supreme Court without necessity for another copy thereof.” Opinion delivered June 22, 1908. When approved by the presiding judge and filed, it shall be used as a part of the bill of exceptions. It can be made available on appeal only by being made a part of a bill of exceptions. There are in the transcript what purport to be instructions of the court, but they are not made a part of the record by bill of exceptions, and cannot be considered by this court. Every attack of appellant upon the judgment of the trial court rests upon grounds which can be presented to- this court only by bill of exceptions. Without it the judgment must be affirmed; and it is so ordered.